NUMBER 13-15-00181-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


            IN RE ORLANDO GALVAN AND EDITH RAMIREZ GALVAN


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

   Before Chief Justice Valdez and Justices Rodriguez and Longoria
                  Memorandum Opinion Per Curiam1

        On April 14, 2015, relators Orlando Galvan and Edith Ramirez Galvan filed a

petition for writ of mandamus seeking to vacate an order compelling arbitration rendered

on August 25, 2014.

        Mandamus is appropriate when the relator demonstrates that the trial court clearly

abused its discretion and the relator has no adequate remedy by appeal. In re Reece,

341 S.W.3d 360, 364 (Tex. 2011) (orig. proceeding); In re Prudential Ins. Co. of Am., 148



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). The relator has the burden of

establishing both prerequisites to mandamus relief, and this burden is a heavy one. In re

CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003) (orig. proceeding).

       A trial court clearly abuses its discretion if it reaches a decision that is so arbitrary

and unreasonable that it amounts to a clear and prejudicial error of law or if it clearly fails

to analyze the law correctly or apply the law correctly to the facts. In re Cerberus Capital

Mgmt., L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig. proceeding) (per curiam). The

adequacy of an appellate remedy must be determined by balancing the benefits of

mandamus review against the detriments. In re Team Rocket, L.P., 256 S.W.3d 257, 262

(Tex. 2008) (orig. proceeding). Because this balance depends heavily on circumstances,

it must be guided by the analysis of principles rather than the application of simple rules

that treat cases as categories. In re McAllen Med. Ctr., Inc., 275 S.W.3d 458, 464 (Tex.

2008) (orig. proceeding). We evaluate the benefits and detriments of mandamus review

and consider whether mandamus will preserve important substantive and procedural

rights from impairment or loss. In re Prudential Ins. Co. of Am., 148 S.W.3d at 136.

       Generally, an arbitration must be complete before appellate review is appropriate.

Bison Bldg. Materials, Ltd. v. Aldridge, 422 S.W.3d 582, 586–87 (Tex. 2012) (disfavoring

“appellate intrusion until the arbitration is complete”); Yaseen Educ. Soc'y v. Islamic Ass'n

of Arabi, Ltd., 406 S.W.3d 385, 389 (Tex. App.—Dallas 2013, no pet.) (same). The Texas

Supreme Court has held that mandamus is “generally unavailable” to review orders

compelling arbitration because petitioners can “rarely” show that they lack an adequate

remedy by appeal. In re Gulf Exploration, LLC, 289 S.W.3d 836, 841–42 (Tex. 2009)

(orig. proceeding). “If a trial court compels arbitration when the parties have not agreed



                                               2
to it, that error can unquestionably be reviewed by final appeal.” Id. at 842. The supreme

court explained that the adequacy of an appellate remedy “depends on a careful balance

of the case-specific benefits and detriments of delaying or interrupting a particular

proceeding.” Id.

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relators have not met their burden to obtain

mandamus relief. Specifically, leaving aside the timeliness of this original proceeding,

relators have not shown that they lack an adequate remedy by appeal. See In re Palacios,
221 S.W.3d at 565; In re Gulf Exploration, LLC, 289 S.W.3d at 841–42; Frontera

Generation Ltd. P'ship v. Mission Pipeline Co., 400 S.W.3d 102, 114 (Tex. App.—Corpus

Christi 2012, no pet.) (combined appeal & orig. proceeding); see also In re Chavez, No.

05-14-00904-CV, 2014 WL 3559281, at *2 (Tex. App.—Dallas July 18, 2014, orig.

proceeding) (mem. op.). Accordingly, the petition for writ of mandamus is DENIED. See

TEX. R. APP. P. 52.8(a).



                                                 PER CURIAM

Delivered and filed the
16th day of April, 2015.




                                            3